Order entered June 6, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00287-CR
                                       No. 05-12-00288-CR

                              TOM ALVIN SCHULZ, Appellant

                                                  V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                      Trial Court Cause Nos. F10-00500-J, F11-00343-J

                                            ORDER
       On February 21, 2013, we ordered the trial court to file a supplemental record containing

an order modifying the conditions of community supervision setting out the amount of restitution

as agreed by the parties. To date, we have not received the order modifying the conditions of

community supervision.

       Accordingly, we ORDER the Honorable Gracie Lewis, Presiding Judge of the Criminal

District Court No. 3, to file a supplemental record, within FIFTEEN DAYS from the date of this

order, that contains an order modifying the conditions of community supervision setting out the

amount of restitution as agreed by the parties.


                                                       /s/   DAVID L. BRIDGES
                                                             JUSTICE